
	
		I
		112th CONGRESS
		2d Session
		H. R. 6012
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. McCaul (for
			 himself, Mr. McKeon,
			 Mr. Keating,
			 Mr. Jones,
			 Mr. Brooks,
			 Mr. Chaffetz,
			 Mr. Coffman of Colorado,
			 Ms. Bonamici,
			 Mr. Long, Mr. Honda, Mr.
			 Gallegly, and Mr.
			 Heinrich) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize the Secretary of Homeland Security to
		  provide to owners of certain intellectual property rights information on, and
		  unredacted samples and images of, semiconductor chip products suspected of
		  being imported in violation of the rights of the owner of a registered mark or
		  the owner of a mask work.
	
	
		1.Provision of information and
			 unredacted samples
			(a)In
			 generalSection 1905 of title
			 18, United States Code, is amended—
				(1)by striking Whoever and
			 inserting (a) Restrictions.—Whoever; and
				(2)by adding at the end the following:
					
						(b)Treatment of
				semiconductor chip products
							(1)Semiconductor
				chip productsFor purposes of
				determining whether semiconductor chip products are being imported into the
				United States in violation of section 42 of the Lanham Act or in violation of
				any of the exclusive rights of the owner of a mask work under chapter 9 of
				title 17, upon presentation the Secretary of Homeland Security (except in such
				cases as would compromise an ongoing law enforcement investigation or would
				compromise national security)—
								(A)may, and upon
				detention shall, share with the holder of the registered mark or the owner of
				the mask work, as the case may be, information on the semiconductor chip
				products and their packaging and labels, including unredacted photographs or
				digital images of such products, packaging, and labels; and
								(B)may, at any time, subject to any applicable
				bonding requirements, supply un­re­dact­ed samples of such products to such
				holder of the registered mark or owner of the mask work.
								(2)Action not a
				violationActions by the Secretary of Homeland Security in
				accordance with paragraph (1) shall not be a violation of subsection
				(a).
							(c)DefinitionsAs used in this section—
							(1)the term
				Lanham Act has the meaning given that term in section 2320(e) of
				this title;
							(2)the terms
				mask work and semiconductor chip product have the
				meanings given those terms in section 901 of title 17;
							(3)the term registered mark has
				the meaning given that term in section 45 of the Lanham Act (15 U.S.C. 1127);
				and
							(4)the term
				unredacted means without removing, revising, or otherwise
				obscuring any information or markings appearing on a product or its retail
				packaging.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
